~~EATTOMNEY      GENERAL
                      Q,F TEXAS
PRICE DANIEL
                               September


      Hon, James C. Jones
      ?kecutive Director
      Veterans Affairs   Commis8;1~~1
      Austin, Texas


                                                 ter e*ustion,   of
                                                 #lG$bi. ity”una?.r the
      Dear SrLr:                                    *  * $111 *

                   We refer   to your   lsttar   frpa   yhhich ve quote   as
      f!O~~@VS :

            ‘We respectfully re@.iest from you ati opin-
            ton uhich we hdpe Vi,11 olnrrry ,$Qe )i)roai-
            s&oim df Set, 4, A,rte 2634-1, Tbxtd ‘@&ivil
            Statutes:

                  “I * If a veteran has exhausted his
            e~llgibllitg fop eduoation    upae,r Ptibllc Law
            16, 78th Congress,    Public Law 346, 78th Cm-
            gress, or an3 amenamehts     thereto; $8 he then
            eligible for exemption     from ‘paytkent of tui-
            tion fees in State    Supported schools    under
            ii:;i,w    in erclcr to pwiiue aaaitional    eau-


                  “2,   If the ansver    to our iipat quea-
            tion is yes, for hov lopg may a veteran at-
            tend a State supported      school vhile receiving
            exemption   from payment of tuition under this
            ll%W? If he receives      a B. A. degree, may he
            continue his education      In the same school,
            or another school, in order to receive        his
            Mataters and/w    Ph,D?    If he receives his
            Pre-Medical   degree In one school, arrayhe
            receive exemption     from pbJ*nt    of tuition
            under this law in order to contiffue on in
            nealcal school until graduation?

                   Section 1 of Article 2654b-1, Vernon’s   Civi
      Statutes,    (Acts 1933, 43ra Leg, 1st C .S b Ch, 6, p* 10 t
      conoerning    the exemption of war V8teraneC@ the Spanlah-
.                                                         .        .




    Hon,   Jsmes   C, Jones,   page   2   (V-688)



    American   Wap ana w0Pia War I f~on payment of tuition r806
    in State   suppopted   inrtltutlons of hlgheP learning, r8adS,
    in party   as follows:

                 nsec, 1,    me governing      borPds of the
           several institutions      Of COll8giat8    Pank,
           supported   in whole OP ln pat-t by public
           funds appropriated      from the State !lTreasury,
           Sre hereby authorized      and diP8Ctea to ex-
           cept ana exempt all citizens of Texas, who
           have resided in Texas for a period of not
           less than twnlve (12) months prior to the
           aat   of Pegistration,     aa   who S8PVea aur
           the Spanish-American      alas/or auPlng the Wor  ? a
           WaP as nurses or in th8 rpmeqforceS           of the
           United States auplDg the world war, ma            vho
           are honorably aiSChP68a        theP8fr@8s   rrom
           the p8yment   of  all dueS, 1808, 8ma charges
           vhatsoev8P9    including   fees for correspon-
           dence copses;     ppovidea,    howeveP,   ttit th8
           fOr8gOing   8XemptiOn    shall not be COnStPU8a
           to apply to deposita,       such as llbrug,     or
           laboratopj   deposits,    vhlch nary be requlzed
           in the nature of a security for the return
           of or popes     cape Of ppopepty loaned for
           the US.3 Of StubentS, 19OP to WJ        f8eS OP
           ch&PgeS for loagkng, board OP clothing.           The
           gooe~nlna; boaras of eala institutions         ry
           and it shall bs theip duty te Prqulrb every
           app~lcmt    claim.%     the benefit of the above
           exemption   to sub ii! t s8tfafactoPf    evidence
           that the applicant      IS a o3tizen of Texas
           ana Ii othe~wlse     entitled to said exemption
           D B 0

               In Acts 1943, (48th Leg, ch, 337, p. 568) the
    above Section vaS Pe8n@@t8a   to cOntSaue in iat.ropoe
    ana effect, subjeot only to the adaltiola or l nev eec -
    tlon to be knovn as Sectlon 3O    This sew S8CtiOm ooa-
    cernlng the exemption   of certain veterans Of woP&a %r
    II from payment of tuition In State Sup$orted    loptitt+
    tlons of collegiate   PaaL Peeas:
                 “Set, 30  All of the above ana fore-
           going provliaions, conditfon5   u&d benefit8
           hefelnabove  in this &ticle    peovlded fop
           In Section S, e 9 m shm      appiy.ana  ~?CPU~
           to the benefit of all nur+esp members of
           the Women's &ry   Auxllirpy   Cgpps, WOUB'B
      Boa.   JJ.UIISS
                    C, Jones,       page     3    (V-688)



             Auxiliary     Volunteer       Emergency Service,            and
             all members of the United States armed
             forces, regardless   of whether members of
             the United States Army or of the United
             States Navy or the United States Coast
             Guard, who have er are nov samlng,     or who
             may after the parsaga of thlia Act, S~PVB
             In the arMd   forces of the United States
             of hwlca    duNa~~ the present H0,rld W8r
             Sumber II, beiag the war nov being press-
             cuted, and vhlah vas entered    into on or
             ahmtiy mm            Deeembbr 7, Wkl,           IBY the
             Wa ttaStr
                     d tes
                        0Ph a r iea
                                 lgd.nat                         vhat   are
             aonomly   known ao the Azlr Povsrr; wevld-
             ed, furthw,   that all the rbevo and io~e-
             go-    pe~aans nanod &re bean komo&l~
             dfraharged  srom the swv1oaa     In laliok thy
             vere engqed.     kid, ,rerldod    IU’tllcrr,  tbBt
             the benefits and peviriur~ef       tlf8 Aat
             shall also apply aad lmrr      to the benefit
             of the children of members of the &ilted
             States Armed Ferces, vhare 8u&       members
             vepe  killad IM aotle8 w dimd ihi          la the
             8ervlao0      The p~ovimioar  of this Aat ah111
             not rmly      to oao Iralmdo a87 umba   of such
             thlted Statoe Aawad Fe~oos~ OF bth@r wr-
             sons hereinabove   Mmo&,   vho ve~e PisCh&rg-
             ed iron the sorvlce    in Wah thourf w&e en-
             gaged because        of being       WOP the age of
             thlPty+lght    (38) years or bec8uss af a
             gcrsanal  request on the part of such POP-
             son te be discharged    from suah service, o
             s 0 (I
                      Aaethor    mctiea,  cedlfiad ~8 Sbotlaa 4 of the
      mme  Artlole vaa          added by Acts 1945, 49th Legislature,
      Ohrpter 338, page          552,   and provides        a8    follovsn
                   "Sec. 4,   The exemption fram the pay-
             ment of dues, fees, and charges as provld-
             ed hereinabove   In Section 1 and Sectfon 3
             of this Article shall not apply to or ln-
             elude honorably   discharged  nembers OP such
             United States Apmed Forces, 0~ ether pcr-
             sons hereinabove   named, who are ellglble
             for education   or training benefits provid-
             ed by the United States government     under
             public Lav go, 16, 78th Co     rem,   or mead-
             meats thereto, or under Pub7 lc Lav So. 346,
:*.
 w
    Bon.   James   Co Jones,   page   4   Qv-6881


           78th Cong~esa,    OP 8mndments      thereto,     OP
           under any o%heln Fe&Pal       legislation     that
           may be in foluas at the tlm        of @eglstpatlon
           in the college conospnsd       OS irruohrx-servloe
           nun 0~ voman.     As to all ax-service        men OP
           vomon as dei’ined in this se&Son,          the govsra-
           lng boards of each o$ the sewral           lartltu-
           tions of collegiate     rank9    euppopted    in whole
           or is par8 bj publlo Sunde a pPopriate& fpom
           the’stats   %easwy,     are hrz=eg y authoplr;ed to
           entry lute contracts with the United States
           Government,   or an7 of its agexnoies, to f~-
           nlsh instruction    to such ax-repvice        men and
           vomen at a tuition pate vhloh oove~~ the es-
           timated cost of euch instructken         oP, ln the
           altepnatlve,   at a tuition pate oi One Hun-
           dred Ddllars    ($lQQ,QO) a semester, a8 rsag be
           detepmlned   by the govermlng board of the ln-
           stltution   concerned;   ppovlded,     however,     that
           if suoh pates a8 herein specified          lpe wohlbit-
           sd by Federal law %OP an7 pr~tic~ulalr          ola8e of
           ox-se~vloe   men OP wow&       then, also in -&hat
           event, the tultlon     Pete ah811 be raaoh pate
           aa may b@ agmed to b        isaid govr~ialag     beamIn,,
           but IJB aay wont not 3 088 than the latabllrh-
           ed rates fop oivilirn  rtudents;    pevidti fw-
           hher th%t should the Fedma       law pmvlde am
           to mnr class of vetspans that euch tuitfon
           payments ape to be deduoted fpom any sub-
           sequent benefits    which said setupan may be
           hepeaftep   entitled to receive, the educa-
           tional Institution    concerned  is hereby auth-
           orized and directed to Fefund to any vetsPan
           who lm a resident    of Texas within the taean-
           Qng of thir Act the amount by whloh anf ad-
           Qu.ated oorpensation   payment is hersafteP
           aatually ~cduead on account of tuitlaa      pap-=
           w&B     made by the FadePal gOvePaADbZ& to 8!0h
           sducatlonal   fnstitution   for sneh vetePan.

               In Opfnion Non O-7316,   a prloP admlnistP~tloa
    of this of’fica had occasion to expz~ss it8 viewpl vith
    respect to pertinent  questions   conoernlng the srMA.o~8
    of Artiole  265&b-1 above quoted and Pub110 Laws 16 aad
    346, 78th cOngPeS~~ We enclose a copy thereof for JWW
    use and convenlenoe.

                Among other matters, Opinion O-7316 advleod
    that   a veteran OS World Wap II, honorably dl8chaPged,




.
     Hon.   James   C. Jones,   page   5   (V-688)


     eligible t0 SBCuP8 tralnirIg Or %dUi?atiOMl benO?tts    Un-
     der Public Law No. 346, 78th Congress,    as amended,  is not
     entitled to the benefits    conferred on veterans of World
     War  II under  State statute, Artlo    265&b-l, as areended,
     and is not exempt from payment of tuition in a Stat8 sup-
      ;r;dl;;stitution    of higher learning under any existing
     i!i           That Opinign appli8.9 t0 VetSmXUS who 8r8 8li-
     glble to ;8our8 "G. I. Bill educational      benefits.

                As to thOS8 veterans, however, who have 8x-
     hauatsd the benefits  to vhich they ver8 eligible under
     the %. I." Bill, ve think they should nov b8 tr8ated
     for purposes of the Stat8 exemption   lav, Article 2654b-1
     as amended, as are those other V8t8ran.S vho are not or
     vere never entitled to benefits under th8 VG* 1." Bill.
                                                                             /
                The purpose of S8ctiOn    4 of Article    2654b-1 is
     Clearly to allow the governing     boards of eaah of the sev-
     eral Institutions   of aollegiate   rank to realize tuition
     payments  Q?on the Government   on those veterans entltled
     to "0. I. Bill 8dUCational     benefits.    We find   no fntencl-
     ment in said Section 4, or other provision       of Article
     2654b-1,  that the exeaptlon   provided ther8in     should go
     Only to those V8t8raIM,,CitiZ8ns     Of Texas, who V8rd en-
     titledto no "0. I." Bill eclucatlonal bsnsflts.

                we thiak Article 265423-l, as amended, is clear-
     ly to the effsot    that all veterans, cltleens of Texas, be-
     Sigllat8d therein, are entitled to the ex8qtion            provided
     ther8in vher8 they are not, or where they are no longer,
     entltle+to    rlceive 88u8atlOMl      benefits     under the Bo-
     called   G. I.   Bill.   To oonstrue Article 2654b-1 to th8
     8ff8Ct that only those veteran8 drsignated           therein vho
     may not realize the benefits      afforded     under the    G. I,"
     Bill or who never may have participated          in the benefits
     of that bill are entitled to exemption          provided In the
     State law would be to read Into said law provlsione             vhich
     simply are not contained     therein,     Accordingly,     we ansver
     your first question in the effirmatlve.

                 With respeot   to   our second question, a close
     examination   of Article   265 3:
                                     b-l, as am8na8d, vi11 reveal
     no provision    thersln limiting the length of tlm8 during
     which a veteran exempt und8r said law mar attend our
     State institutiona     of higher learning   vlthout payment of
     tu1t10n.    Of course, he must ma&      the saholastia rrquire-
     ments and other rules and regulations       applicable  to ~11
     students entering or desiring to continue eoucational
     pursuits  in said institutions.      But having met those re-

..
                                                                 .        ^




Hon.   James    C, Jones,     page    6     (V-688)


quirements,  he       may continue his education   exempt from
the payment Of        tuit-lon under Artiole 2654b-1, as amena-
ed, until such        time as the Legislature   may pass &ews fix-
ing a definite        duration  of time or limiting his rights.
                                 SUlvlMARY
             A veteran,  citizen of Texas,    who has
       exhausted his eligibility     foP eduCatiOnal
       benefits under   Public Laws 16 and 346, 78th
       Congress,  and amendments   thereto, is eltgl-
       bl8 for exemption    from payment of tuition
       in State institutions    of higher learting    as
       provided in ArtYCle 2654b-1,     V. C. S., as
       amended.

               Article     2654b-1,       V. C. S.,   does not
       limit    the   th
                      18       of time during uhiah a
       veteran 81i 1 18        and designated   thevein,
       may attend Gtate        institutions   of higher
       Tearnine vlthout        payment of tuition.

                                                 Yours very      truly,
                                             ATTORtf#iYGl!iKBMLBP TEXAS




                                                                              .